Hallam, J.
(dissenting).
I dissent.
Apparently, under the statutes of this state, it is possible for a person charged with crime to serve a substantial term in the penitentiary before the question of his guilt or innocence is finally determined, but it is usually so unnecessary for him to do so that when a defendant has served 15 months in the penitentiary this court should scrutinize very closely the record of his conviction before it holds that the jury that found him guilty and the court that sentenced him proceeded without evidence tending reasonably to prove guilt.
In this case the defendant was convicted February 25, 1913. He was sentenced February 27. Execution of the sentence was stayed. A transcript of the evidence was obtained and a motion for a new trial made. This was denied April 29. An appeal therefrom was perfected April 30, 1913. He might have had his appeal determined at any time, under Pule 1 of this court, which provides that appeals taken during term time “may be placed on the calendar by order of the court when an early decision is necessary to the protection of the rights of either party.” The expense of prosecuting this appeal did not stand in his way, for the record had been prepared, and the state guaranteed him “the assistance of counsel in his defense.” Const, art. 1, § 6. But he made no move to bring his appeal on for hearing, either during the April term or during the ensuing October term. In October his bondsmen surrendered him to the custody of the sheriff, and on October 13, 1913, the trial court committed him to the penitentiary. He did not move even then. The appeal was not placed on the calendar of this court until April, 1914. Even then it was continued to the October, 1914, term, at the defendant’s *170•own request. Finally after a delay of more than 18 months from the time the appeal was taken, a delay wholly attributable to himself, and after he had in fact served nearly 15 months of his term, he brings this appeal on for argument and asks this court to determine that there was no evidence to sustain his conviction. This voluntary delay should not deny him his liberty if he is indeed being unjustly punished, but the case should be considered in the light of these facts, tor such acquiescence in penal servitude is most unusual in the case of an innocent man. The evidence for the state is not strong, but it appears to me sufficient to support a conviction. There is evidence •of a confession by defendant which, if true, fastens guilt upon him. It is true that under our statute there must be proof other than defendant’s confession to establish beyond a reasonable doubt the corpus •idelicti; that is, to establish that the barn was burned with criminal design by someone. But the conduct of defendant is evidence proper to be considered upon this point. State v. Laliyer, 4 Minn. 277 (368). The barn was burned in some manner, and it seems to me that, taking all the evidence other than the confession, it is sufficient to prove that it was burned by criminal design. There are no circumstances pointing affirmatively toward either accident or spontaneous combustion. In other cases, with no stronger evidence, proof of the corpus delicti has been held sufficient. State v. Millmeier, 102 Iowa, 692, 72 N. W. 275; Davis v. State, 141 Ala. 62, 37 South. 676; see State v. Grear, 29 Minn. 221, 13 N. W. 140. The case was fairly tried. No exception is taken to the charge of the court. This court could not see the witnesses or hear them testify, as did the jury and the trial court, and it appears to me the evidence is such that after this lapse of time and the voluntary acquiescence of defendant this court should not how disturb the verdict.